                Case 2:21-cv-00142-JCC Document 21 Filed 02/17/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        NORTHWEST GROCERY ASSOCIATION, et               CASE NO. C21-0142-JCC
          al.,
10
                                                          MINUTE ORDER
11                            Plaintiffs,
               v.
12
          CITY OF SEATTLE,
13
                              Defendant.
14

15
              The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
              This matter comes before the Court sua sponte. A remote hearing on Plaintiffs’ motion
18
     for a preliminary injunction is scheduled for March 18, 2021 at 10 a.m. In preparation for this
19
     hearing, the parties are ORDERED to submit to the Court for its review, no later than March 15,
20
     2021, proposed findings of fact and conclusions of law and a proposed form of injunctive relief,
21
     should the Court adopt the parties’ respective proposals.
22
     //
23
     //
24
     //
25
     //
26


     MINUTE ORDER
     C21-0142-JCC
     PAGE - 1
            Case 2:21-cv-00142-JCC Document 21 Filed 02/17/21 Page 2 of 2




 1

 2        DATED this 17th day of February 2021.

 3                                                William M. McCool
                                                  Clerk of Court
 4
                                                  s/Paula McNabb
 5
                                                  Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0142-JCC
     PAGE - 2
